Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on August 5, 2022.

Restrictions/Elections.
	Applicant election of the following species:
	
	1-   Compound:
		 		
    PNG
    media_image1.png
    119
    153
    media_image1.png
    Greyscale

	as the compound of formula of claim 1, and

	2- Trypanosoma cruzi as the infection being treated,

is acknowledged.

Since the above compound is free of prior art (with regard to the treatment of Trypanosoma cruzi infection) the examination was expanded to the following species:

    PNG
    media_image2.png
    174
    252
    media_image2.png
    Greyscale





Status of Claims
Claims 1-35 are currently pending and are the subject of this office action.

Due to Applicant’s election of Trypanosoma cruzi as the species corresponding to the type of infection being treated, the examination of the instant claims is restricted to parasitic infections in general. 
 All other types of infective diseases within the claims are not being examined, since they are not considered part of the elected invention, as such it is suggested that Applicant amends the claims accordingly to remove all non-elected inventions (see Improper Markush Group rejection below).



Due to Applicant’s election of compound:

    PNG
    media_image1.png
    119
    153
    media_image1.png
    Greyscale
as the species corresponding to the general formula of claim 1, the examination of the instant claims is restricted to the following CORE structure (see instant claim 2):

    PNG
    media_image3.png
    90
    110
    media_image3.png
    Greyscale

All other structures within the claims are not being examined, since they are not considered part of the elected invention, as such it is suggested that Applicant amends the claims accordingly in order to remove all non-elected inventions (see Improper Markush Group rejection below).





The following species, corresponding to the above CORE structure are under examination:

1-

    PNG
    media_image1.png
    119
    153
    media_image1.png
    Greyscale
elected by Applicant, which is free of prior art (with regard to the treatment of Trypanosoma cruzi infection), and

2-

    PNG
    media_image2.png
    174
    252
    media_image2.png
    Greyscale
expanded by the Examiner.

The elected compound species reads on claims: 1-9, 11-14, 18-22, 24-25 and 27-35.
The expanded species reads on claims 1-3, 9, 11 and 27-35.
The claims that read on one or both species are: 1-9, 11-14, 18-22, 24-25 and 27-35.
The species Trypanosoma cruzi reads on claims 1-28 and 32-35.
The claims that read on one or both compound species and the infection species (Trypanosoma cruzi), and as such are under examination are: 1-9, 11-14, 18-22, 24-25, 27-28 and 32-35.
Claims 10, 15-17, 23, 26 and 29-31 are withdrawn.


Priority
The present application is a 371 of PCT/US2019/58572 filed on 10/29/2019, and claims priority to provisional application 62/752,548 filed on 10/30/2018.


Claim Rejections – Improper Markush Group.
Claims 1, 27-28 and 32-35.are rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).

In the instant case, claims 1, 27-28 and 32-35 encompass a very large and diverse set of compounds as depicted by general formula (see claim 1):

    PNG
    media_image4.png
    98
    116
    media_image4.png
    Greyscale

The above formula encompasses a wide variety of chemical compounds which are different recognized physical classes, and would embrace different chemical compounds that do not share any single structural similarity between the species.  

For instance: the combination of Rx and Ry will result in an enormous variety of rings, each within its own classification group, like for example:

    PNG
    media_image5.png
    526
    554
    media_image5.png
    Greyscale

These compounds lack unity of invention since they do not share a common utility and/or they do not share a substantial structural feature essential to that utility: In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).

In order to overcome this rejection, Applicant should amend the above claims according to the following CORE structure (see instant claim 2):

    PNG
    media_image3.png
    90
    110
    media_image3.png
    Greyscale


Claim Rejections- Improper Markush Group.
Claims 1-9, 11-14, 18-22, 24-25 and 33-35.are rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an "improper Markush grouping" if: (1) the species of the Markush group do not share a single structural similarity," or (2) the species do not share a common use. Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
Claims 1-9, 11-14, 18-22, 24-25 and 33-35 are rejected on the grounds of containing “improper Markush grouping”, which contain species that fail to share a common use.
Claims 1-9, 11-14, 18-22, 24-25 and 33-35 encompass a wide variety of diseases.  The term infection is very broad and covers bacteria infection, virus infection, fungi infection and parasite infection.  These types of infections have different etiologies and pathophysiologies, have different stages of progression and require different treatments and patient populations.
To overcome this rejection, Applicant should amend the above claims (1-9, 11-14, 18-22, 24-25 and 33-35) so they only recite treating a parasitic infection as the only type of disease being treated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11, 27 and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wucherpfennig et. al. (US 2010/0183658).

For claims 1-3, 9, 11 and 27, Wucherpfennig teaches a method of treating parasitic infections (See [0074]-[0075]) comprising the administration of compounds of general formula:

    PNG
    media_image6.png
    132
    174
    media_image6.png
    Greyscale
(see Table 6 on page 26), and in particular compound A2 (see Table 6) corresponding to the following structure:

    PNG
    media_image2.png
    174
    252
    media_image2.png
    Greyscale
, wherein, based on the instant structure of claim 2, R1 is a substituted amide group, R2 is alkenyl, R3 is a carboxylic acid group, R4 is hydrogen, and R5, R6, R7 and R8 are hydrogens.

For claim 33, Wucherpfennig teaches that the subjects being treated can be humans (See [0082]).

For claim 34, Wucherpfennig teaches that the administration can be topical (see [0259]).

For claim 35, Wucherpfennig teaches that the therapeutically effective amount can be from 0.1 mg/kg up to 50 mg/kg (See 0258]), which anticipates the instantly claimed range (0.01 mg/kg up to 100 mg/kg).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wucherpfennig et. al. (US 2010/0183658).

Wucherpfennig teaches all the limitations of claims 27 and 32 (see above 102(a)(1) rejection), except for the parasitic infection being caused by Trypanosoma cruzi.  However, Trypanosoma cruzi is a well-known parasite that causes infections.
Before the effective filing date of the claimed invention, it would have been prima facie obvious for the skilled in the art t to treat any parasitic infection as taught by Wucherpfennig, including parasitic infections caused by Trypanosoma cruzi, thus resulting in the practice of claims 27 and 32 with a reasonable expectation of success.   




Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 1, 2022.